Abatement Order filed August 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00674-CR
                                   ____________

                      IAN FLEMMING CONE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from County Court at Law No. 7
                            Travis County, Texas
                   Trial Court Cause No. C-1-CR-17-500411

                            ABATEMENT ORDER

      Appellant appeals the adjudication of his guilt for theft. Appellant’s appointed
counsel filed a brief in which she concludes the appeal is wholly frivolous and
without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).

      We disagree with appellate counsel’s conclusion that there are no arguable
issues for appeal. See Anders, 386 U.S. at 744. By way of example, and without
limitation, State’s exhibit 9 and the testimony of Manzy Lowry indicates the person
who pawned the property at issue was white, but multiple documents in the clerk’s
record indicate appellant is black. The Anders brief does not address this issue or its
impact on the legal sufficiency of the evidence to support appellant’s conviction.

      Accordingly, we abate the appeal and remand to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing the appointment filed with the clerk of this court by September 9, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                    PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer (Christopher, J.,
dissenting without opinion)




                                           2